DETAILED ACTION
Status of Claims
1.	This is a Non-Final office action in response to communication received on November 10, 2021. Claims 14-20 are canceled. Claims 1-11 and 13 are amended. Claims 21-39 are new. Claims 1-13 and 21-39 are pending and examined herein.
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 and 21-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter 2019 PEG) will explain his position as set forth below.
Under step 1, per MPEP 2106.03, claims 1-10 and 35-39 are a system; and claims 11-13 and 21-34 are a system. Thus, each claim 1-13 and 21-39, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. However, the claims are directed to an abstract idea.

	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	(I) An abstract idea as recited per claims 1 and 11 (taking claim 1 as representative claim) is as follows: [...] content that is sent to clients ... when a specific request for it is made by the client; the logic comprises a first logic, wherein the first logic fetches the ... content, including meta data, ..., fetches a type of an advertising image from an advertising image ..., determines a type of ... content, sizes the advertising image for the ... content embeds an advertising image in the ... content, wherein, the advertising image, when the ... content is displayed [to the] client, substantially obscures the digital content ... the first logic is configured so that the ... content is displayed for ...time delay T after which the ... content is obscured by the advertising image; and the first logic further configured for the advertising image to be ... removed ... after a time threshold, thus enables the ... content to be viewed; the logic comprises a second logic that configures in the advertising image the time threshold, from limits of a minimum time threshold and a maximum time threshold, wherein the minimum time threshold is equal to or greater than 0.7 second for cognitive perception of the displayed advertising image, and the maximum time threshold is equal to or less than 3.5 seconds; and the second logic configures the advertising image so that viewing of the advertising image cannot be bypassed until the expiry of the time threshold; the second logic configures the client to display the advertising image within the time thresholds of the minimum time and the maximum time. 
claims 2-10, 12-13, and 21-39 further specify the abstract idea in terms of placement of ads based on time factor. Thus they are directed to the same abstract idea or concept and descriptively define the invention further with the exception of additional elements as analyzed under step 2A prong two and step 2B inquiries below [i.e. under prong one the Examiner considered claim recitation other than the additional elements (are expressly noted below) to be abstract recitation].
	(II) Thus, the claims recite an abstract idea of organizing timing and placement of a brand awareness advertisement in a way that temporarily or briefly obscures a piece of content by displaying or overlaying the brand awareness advertisement for a short duration which is certain methods of organizing human activity. The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, , per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and 
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract idea, i.e. additional elements, as recited in claims 1-13 and 21-39 at least are a server on a global computer network, wherein the server has a CPU, a memory, a storage and a logic stored in the memory and operating in the CPU, wherein one or more server stores digital content and has a first database, a second database, client device capable of displaying content, however the additional elements are simply utilized as tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are described at a high level of generality, see at least as-filed spec. page 5 of 21 line 25-page 6 line 29; page 13 of 21 line 14-page 15 of 21 line 22. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering content to raise brand awareness without irritating user by associating a time parameter with displaying of ads, see at least as-filed spec. page 1 of 21 line 25- page 2 of 21 line 24; page 5 of 21 lines 3-18; page 15 of 21 line 24-page 16 of 21 line 25. The abstract idea is intended to be carried out in a technical environment e.g. digital and network based communication environment e.g. Internet which allows for receiving/transmitting data/content, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to such particular technological environments. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, including a Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588-90. Thus, the mere application of an abstract idea which falls in certain methods of organizing human activity grouping and generally linking use of a judicial exception to a particular technological environment or field of use, for instance that stores and retrieves information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (similarly here content and associated advertisement are electronically stored with identifying information, i.e. metadata, and are also retrieved), i.e. fails to contain one or more additional elements that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
Under step 2B, per MPEP 2106.05, as it applies to claims 1-13 and 21-39, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of organizing timing and placement of a brand awareness advertisement in a way that temporarily or briefly obscures a piece of content by displaying or overlaying the brand awareness advertisement for a short duration which is certain methods of organizing human activity - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are described at a high level of generality (Id. or note step 2A prong two). As, such the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
	Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is being conducted as the additional elements here would be readily apparent as generic to a person having ordinary skill in the art (hereinafter PHOSITA), in other words analysis is similar to Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supports in writing as follows:


i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here request for an advertisement is being sent over a network and content associated with ads is provided in response to request];
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims." - similarly here brief ads that do not irritate the use are provided ensuring the length of the ad is between 0.7-3.5 seconds);
iii. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (similarly here content and associated advertisement are electronically stored with identifying information, i.e. metadata, and are also retrieved); and
iv. also as noted in precedential Affinity v DirecTV ruling -  "See Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (adding a “computer aided” limitation is insufficient to constitute a specific application where “[t]he claims are silent as to how a computer aids the method, the extent to which a computer aids the method, or the significance of a computer to the performance of the method”)."; "The claims in TLI were not directed to an improvement in computer functionality, but were directed to “the use of conventional or generic technology in a nascent but well-known environment.” Id. The court explained that the specification “does not describe a new telephone, a new server, or a new physical combination of the two,” but instead “describes the system and methods in purely functional terms.” Id. Thus, the court concluded, the claims “are not directed to a solution to a ‘technological problem.’” Id. at 613."; "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)."; and "Focusing on the additional limitations in the claims, the court held that most of them simply described “the abstract idea of showing an advertisement before deliver-ing free content.” Id. As for the remaining limitations, the court ruled that “the addition of merely novel or nonroutine components to the claimed idea [does not] necessarily turn[] an abstraction into something concrete.” Rather, the court explained, 
	The Examiner provides citation to one or more publications as noting the well-understood, routine, conventional nature of organizing by timing and embedding ads, and watermarking content in content as follows: 
(i) Pub. No.: US 2004/0167928 [0037] note Even if the document does not include explicitly defined available ad spots, it may be determined that ads can be served in, or in association with (e.g., in a "pop up" window above and covering (i.e., obscuring) content of the document, in a "pop-under" window in the background under the document, in "chrome" of a browser etc.) the document. The ad may partly or totally cover the document, share the screen space with the document, take screen space from the document, be partly or totally covered by the document, etc.;
(ii) Pub. No.: US 2006/0224445 note [0048] The cost adjustment may be made using a user perception estimate, or using one or more factors 320 which may be used in determining such an estimate. The factors may include one or more of ad information (e.g., the type of ad such as text-only, animation, audio, video, image, etc., the size of the ad, the font size of the ad, colors of the ad, etc.), client device information (e.g., browser type and version, display size, display resolution, speaker volume, mute on/off, user input means, etc.), document information (e.g., document type, document size, document age, proportion of ad spots space to content space, user dwell times, etc.), ad serving parameters, ad spot information (e.g., absolute and/or relative position of ad spot, per-spot selection rates, per-spot mouse-overs, per-spot hovers, proximity of ad spot to document content, occlusion of document content by ad spot, obscuring of document content by ad spot, ad spot adjacent to content, ad spot separated from content, ad spot embedded within (e.g., surrounded by) content, ad spot partially or totally occluding or obscuring content (or other ads), ad spot partially or totally occluded or obscured by content (or other ads), etc.), end user information (e.g., user hover information, user ad click information, user dwell time information, user scroll information, user eye movement information, etc.), survey data, focus group data, view-through data (e.g., determined using cookies if someone to which an ad was rendered later visited the Website or Webpage mentioned in the ad), etc. Thus, user perception probability factors 320 may include information providing some indication that the ad(s) will be perceived (e.g., viewed) by users; 
(iii) Pub. No.: US 2007/0124789 note [0189] By way of example, sequential placement has an audience member experiencing sponsored content as a temporal interlude between primary content experiences (i.e. the 30 second commercial typically is shown at a "commercial break" of the program currently being watched or listened to). Absent audience member action (e.g. changing the channel, walking away, time shifting utilizing a personal video recorder), all instances of sequential placement result in the audience member seeing or hearing the placed sponsored content (See FIG. 24). Similarly, as shown in FIG. 25, embedded placement result in the audience member seeing and/or hearing the sponsored content at the same time they are hearing and/or seeing the primary content, whether as an ad banner embedded (literally an " overlay") within the televised program screen image, as a voice over, as a overlay web banner, as overlay web paid link, as an overlay as an "pop-up" web advertisement, as an overlay on printed 
(iv) Pub. No.: US 2007/0136742 note [0019] In general, within the context of video streams and video data, metadata refers to information that describes data in such a way that the data can be catalogued, indexed, archived and/or retrieved at some future date. In the system 10, the encoder 12 embeds or otherwise associates temporal metadata with the advertisement portions of the video stream. In the traditional sense, "temporal metadata" refers or relates to any additional details or information available at the time the data was captured or that can be derived from the data as part of the data capture process. However, for purposes of discussion herein, and for purposes of the system 10, the term "temporal metadata" refers to metadata embedded or otherwise associated with advertisements that provides information that relates to or identifies the time-sensitive nature of the content of the information in the advertisement;
(v) Pub. No.: US 2008/0133311 note [0034] "Artist 305 may create content in compliance with content delivery model 200 using any suitable technique (e.g., at the discretion of artist 305, tools provided by content management system 100 in FIG. 1 may be used). For example, artist 305 may create and/or encode content using an application that embeds content licensing platform 245 within the content. As such, artist 305 may describe the content with a rich codec metadata that provides information about the content. The provided information may include a unique identifier for artist 305, an author, name, episode, and/or subject of the content, a producer of the content (e.g., a producer name and/or company), guest information (e.g., names, companies, roles, related publications, social networks, etc.), playlist information (e.g., songs played during an audio podcast), time-stamps for advertisement insertion (e.g., indicating location and/or duration of commercial breaks), user-provided ratings (e.g., user recommendations, popularity indices, age-appropriateness ratings, etc.), hyperlinks (e.g., to related sites, social networks, etc.), bandwidth streaming requirements, duration, language (e.g., English), location of content origination (e.g., zip code, city, state, etc.), access restrictions, digital rights management keys, expiration date, codes (e.g., for a University code indicating class code, name, credits, etc.), Standard Industrial Classification, North American Industry Classification, social network affiliations, or other information. Those skilled in the art will 
(vi) Pub. No.: US 2009/0006375 note [0070] In some implementations, the metadata can specify other types of content provider preferences as well. For example, the metadata can specify whether video advertisements displayed with the video can be skipped or not. As another example, the metadata can also specify one or more target demographics for the video. As a further example, the metadata can specify the time lengths of advertisement placement positions, the maximum allowable advertisement duration, and/or which types of advertisements (e.g., text ads, overlay ads, banner ads, pop-up ads, video ads, etc.) are allowed. In some implementations, the preferences in the metadata include blacklisted keywords or advertisers. An advertisement associated with a blacklisted keyword or advertiser is automatically disqualified from consideration for placement with the video. In some implementations, an advertiser in the blacklist is specified by a name and/or a URL associated with the advertiser;
(vii) Publication No. US 2010/0269030 primary reference Dugonjic note [0051]-[0059] which prove that methodology to embed ad content is indeed well-understood, routine, or conventional (e.g. Flash), and certain programming and scripting languages (e.g. JavaScript and PHP).
(viii) Pub. No.: US 2012/0311627 note [0030] "Editing and ad insertion are also performed by the media syndication engine 204. The designer can edit videos and metadata (e.g., title, description, tags) and stitch, cut and otherwise edit video, sound and images. Ad insertion can be done by splicing or overlaying ads directly into the content before delivery or controlled by player logic at run -time to switch-out or overlay the content with an in-place ad, post plate or banners at the end user device 124";
(ix) Pub. No.: US 2014/0150029 note [0185] "One or more interstitial advertisements may be displayed at the same time and/or one or more items may be included in a given interstitial advertisement. The interstitial advertisement may be displayed in the video content area, in a pop-up window overlaying/obscuring the video content area, or elsewhere. A given interstitial advertisement may optionally include a user-selectable link or other reference to one or more reviews for an item in the advertisement. Upon detecting that the user has selected the link, the user interface may access (e.g., from a remote server) the corresponding video review of the item in the advertisement, which may then be displayed to the user. The interstitial advertisement may be displayed for a predetermined amount of time if the user does not select the review link in the advertisement. If the predetermined amount of time expires without the user selecting a review 
(x) Regarding well-understood, routine, or conventional nature of ads implanted or embedded with watermark, note as follows:
	(a) Pub. No.: US 2002/0087402 [0051] "The user, for example, may desire to see a full commercial message for some advertisers and thus accept a 30-second or 1 minute (or more or less) of an interruption in the programming content periodically. If, however, the user prefers to view the content substantially uninterrupted, he may wish to trade off the interruption time for a longer presentation of a banner advertisement or perhaps an even longer display of a watermark type advertisement. It is contemplated, for example, that a 30-second commercial interruption might be traded off for a longer presentation (e.g. perhaps 5 minutes) of banners or an even longer presentation (e.g. 20 minutes) watermark advertisement. In general, it is contemplated that more intrusive advertisements can be shown for shorter times than more intrusive advertisements. In any case, the user has the option to select the preferred advertising mechanism and perhaps more importantly, to not be bothered with advertisements that are of no interest. Moreover, the service provider is given the flexibility of providing varying types of advertisements for varying lengths of time with perhaps differing charges to the advertiser."
	(b) Pub. No.: US 20040128514 [0018]; [0139]; [0242] "The same techniques can be employed to deter unauthorized processing of audio, image, video, or content by media pirates. In one embodiment, a computer's operating system (including peripheral device drivers) monitors various data within the system (e.g., data sent to writeable storage media, or sent via a serial port or network connection, etc.) for data bearing a do-not-copy watermark. "	
	(c) Pub. No.: US 20070239546 [0048] "combine three advertisements with the content, although it will be clear that any number of ads may be used. The first advertisement, "ad1", is a 30-second advertisement for Buy.com. When the content is selected for playing on the media player, the control script directs ad1 to  begin playing and also activates the watermark 230 for display for 30 seconds, the duration of the advertisement"; and
	(d) US20120167133 [0011] "Generally, at least one of a digital watermarks and a video fingerprint are referred to herein as a content signature. "; [0022] "In one embodiment, the content signature comprises a digital watermark. Digital watermarking is the process of embedding information into digital content in a way that is difficult to remove. If the digital content is copied, then the information is also carried in the copy. The digital content may carry several different digital watermarks at the same time. In visible watermarking, the information is visible in the picture or video. Typically, the information is text or a logo which identifies the owner of the content. When a television broadcaster adds its logo to the corner of transmitted video, this is an example of a visible watermark. In invisible watermarking, information is added 
	Therefore the claims here fail to contain any element or combination of elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	Claims 1-2, 6-7, 11-12, 31, and 35 are rejected under pre-AIA  35 U.S.C. §
103(a) as being unpatentable over U.S. Patent Application Publication No. US 2010/0269030 to Dugonjic et al. (hereinafter Dugonjic), in view of U.S. Patent Application Publication No. US 2010/0175079 to Braun et al. (hereinafter Braun), in view of Athsani et al. (Pub. No.: US 2009/0150210) referred to hereinafter as Athsani, and in view of United States Patent Application Publication No. US 2009/0177528 to Wu et al. (hereinafter Wu).  
	As per claims 1 and 11, Dugonjic discloses a system for brand advertising on a network of computers, comprising: (a) Dugonjic discloses a server on a computer network, wherein the server has a CPU, a memory, a storage and a logic stored in the memory and operating in the 
(b) Dugonjic discloses the logic comprises a first logic, wherein the first logic fetches the digital content [...], fetches a type of an advertising image [...], sizes the advertising image for the digital content, embeds an advertising image in the digital content, [...], wherein, the advertising image, when the digital content is displayed on the client, substantially obscures the digital content (see FIGs. 4, 6A, 6B, 6C, 7-8, and their associated description - as they pertain to sizing and positioning ad in the center of client display; [0019]; [0028] "where ... advertising content 308 is overlaid in surrounding area 304 and hides or occludes the original content t 404 at surrounding area 304. The original content 404 of webpage 300' may include a plurality of textual, graphical and audio/video components, including video player 302."; [0032] note "Advertisement characteristics, specifically, the advertisement, the advertisement campaign (i.e. the series of advertisements sharing the same theme or idea) with which the advertisement is associated";  [0033] note "To properly position the advertising content, the resolution of display device 204, that is, the resolution at which the user is viewing exemplary webpage 300 may be detected. Other Internet browser 214 settings, such as the type of browser (e.g. Internet Explorer, Safari, etc.) may also be detected (S5006) as required (see FIG. 7, line 14). Instructions for the detection may be written in, for example, JavaScript. It should be appreciated that this step may be skipped altogether. However, explicit detection of Internet browser settings may allow for more accurate positioning of the overlaid advertising content"; [0034] note "object used to display the advertisement may itself be loaded inside <div> section 700 (S5010), and more specifically, inside <div> section 702 contained in <div> section 700 (see FIG. 8, lines 2-14"; [0053]; [0057] 

(d) Dugonjic discloses the first logic further configured for the advertising image to be automatically removed from the first display after a time threshold, thus enables the digital content to be viewed (see Fig. 5; Fig. 6A; [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602"; [0028]-[0029]; [0057]);
(e) Dugonjic discloses the logic comprises a second logic that configures in the advertising image the time threshold, from limits of a minimum time threshold and a maximum time threshold (see Figs. 5 note "S5004" "S5010" "S5012", Fig. 9, and their associated disclosure; [0007]; [0029]; [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602"; [0056]), [...] for avoidance of viewer irritability (see [0029] note "advertising content 3 08 may fade away automatically, the user may not be forced to take any action to hide it, thus, further minimizing user irritation.");
(g) Dugonjic discloses the second logic configures the client to display the advertising image within the time thresholds of the minimum time and the maximum time (see Figs. 5 note "S5004" "S5010" "S5012", Fig. 9, and their associated disclosure; [0007]; [0029] note "advertising content 3 08 may fade away automatically, the user may not be forced to take any action to hide it, thus, further minimizing user irritation."; [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602"; [0056]).
Dugonjic expressly does not teach [...] including meta data, from a first database [...] from an advertising image server, determines a type of digital content [...]. Thus, in view of compact prosecution the Examiner relies on Braun, in the same field of endeavor, to more expressly teach, i.e. Braun teaches [...] from a first database [...] from an advertising image server, determines a type of digital content [...] (see [0008]; [0010] note "The content 118 and metadata 116 may be stored at a media server 105, for example, which may be part of a separate server system or integrated with the advertising server 144. In response to the user input to download or stream the digital content 118 and metadata 116 the video client 102 is configured to send a request 160 to the media server 105, and to receive a response 162 containing the content 118 and metadata 116"; [0027]).
	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the invention was made to modify Dugonjic's foregoing suggestions in view of Braun's relied upon teachings. Motivation to modify would be to determine a type of content and store the content in a distributed manner in separate databases and/or servers, see at least [0010], for instance to reduce data storage or memory requirement on a single storage/database/server.
	(b**) Dugonjic suggest, see [0023]-[0025]; [0032], and Braun suggests storing media content and advertising content in separate (or integrated) servers, see [0010], but does not appear to clearly teach ads that are embedded in content are stored, i.e. however Dugonjic in view of Braun expressly does not teach [...] and stores the digital content embedded with the advertising image in a second database [...]. Thus, in view of compact prosecution the Examiner relies on Athsani, in the same field of endeavor, to more expressly teach, i.e. Athsani teaches advertising clips are selected for placement, insertion, and/or presentation in conjunction with user generated content. The advertising clips are optionally selected by the system, selected by the user, and/or generated by the user for insertion. When selected by the system, the advertisements are preferably selected based on meta data provided by the producer of the content, and/or based on the contextual information surrounding the generated content. At the step 520, monetization options are presented from which the user may select. Examples of monetization options include ad revenue user directs the selected and/or modified user generated content with the selected advertising to an appropriate location for presentation and/or display. The advertising and content is optionally stored together, such as for embedded advertising, or alternatively, is stored separately. Some embodiments further include and store (separately or together with the content) embedded tracker code that tracks conversion and/or usage activities for the content and/or advertising. Such activities include, for example, the number of clicks, and the click-through rate for the advertising presented in conjunction with the content. At the step 528, activity is tracked and/or monetization is calculated for the user. In some implementations, tracker code uploads information to a system for managing the activities relating to the content, the advertising, and/or the library. The system of these implementations may further compensate one or more users based on the tracking and calculations. After the step 528, the process 500 concludes."; [0077] note "one or more of a server, an engine, and/or storage device(s) that implements a library of shared content and/or advertisements"; [0087]).
	Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun's foregoing suggestions in view of Athsani's relied upon teachings. Motivation to modify would be to instead of retrieving the main content and advertising content separately, by embedding the ad in the main content (i) a single file comprising the main content and advertisement which is stored can be retrieved this would enhance or provide a more efficient way to retrieve content already embedded with ads, see at least Athsani [0009] and [0065], for instance this would be carried out to reduce number of network requests.
	(c) Dugonjic suggests series of advertisements, see [0032], and time interval associated with ads, see [0007] and [0028] - i.e. ads that can be programmed to appear at any point in time Dugonjic expressly does not teach the first logic is configured so that the digital content is displayed for a programmable time delay T after which the digital content is obscured by the advertising image. Braun teaches the first logic is configured so that the digital content is displayed for a programmable time delay T after which the digital content is obscured by the advertising image (see [0007]-[0008]; [0012]; [0027]; [0029]).
Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) before the invention was made to modify Dugonjic's disclosure regarding opaque ad for a certain time range in view of Braun's teaching pertaining to ad placement. Motivation to modify would be to provide ways to provide or schedule or program a number of ads during content (see Braun [0007], [0012], [0027] - [0029]). Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	(e*) Dugonjic suggests setting a minimum and maximum time duration which is contemplated to be in seconds, see at least Dugonjic Fig. 9 and its associated disclosure, nevertheless in view of compact prosecution the Examiner expressly on Wu to more expressly Dugonjic in view of Braun and Athsani expressly does not teach [...] wherein the minimum time threshold is equal to or greater than 0.7 second for cognitive perception of the displayed ad image, and the maximum time threshold is equal to or less than 3.5 seconds [...]. Wu teaches [...] wherein the minimum time threshold is equal to or greater than 0.7 second for cognitive perception of the displayed ad image, and the maximum time threshold is equal to or less than 3.5 seconds [...] (see [0090] disclosing "Adjusting the advertising media may take many forms. For example, a slide show may be projected on the display until a viewer faces the display. Then the advertising projected is changed to a short (e.g. 2-3 seconds) motion picture sequence from beginning to end, which is called the attraction mode, aiming at attracting the viewer's attention and providing key message up front" - the Examiner has relied on Wu to more expressly teach similar time range).
	Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic's disclosure regarding displaying ad for a certain time range in view of Wu to teach that the ad can be configured to be displayed similar time range. Motivation to modify would be to ensure user is attentive to a short ad presentation, see Wu [0090], and/or to reduce show short ads that fade away based on temporal or time range to minimize user irritation, see at least Dugonjic [0029]. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Dugonjic expressly does not teach the second logic configures the advertising image so that viewing of the advertising image cannot be bypassed until the expiry of the time threshold. Braun also teaches the second logic configures the advertising image so that viewing of the advertising image cannot be bypassed until the expiry of the time threshold (see [0007]; [0008] note "Ad policy parameters 114 may include ad/program ratio (e.g., a ratio between the length of the ad to be displayed and the video content 118), ad duration, ad type (e.g., ad format, such as rolling text or graphic overlay), ad replay policy (e.g., how frequently the ad can be played), maximum number of ad pods (e.g., ad breaks) to be allowed during playback of the content 118, maximum ads per ad pod, enablement of display of ads prior to starting the content 118 ("pre-roll enablement") and after finishing display of the content 118 ("post-roll enablement"), sponsored ad rules, "click to continue" option (e.g., whether user is allowed to click a button on the viewer device 103 to continue with digital video content 118 without completion of the display of the ad), and/or ad skip threshold (e.g., a number of advertisements a user is allowed to skip during playback of the content, or a duration of ad before user is allowed to skip the remainder of the ad)."; [0012]; [0028] note "video client is configured to be executed, such as a set-top box, a mobile phone, a personal computer, gaming system, and handheld personal digital assistant. Further, the video client parameters may include a number of video clients, wherein the number of video clients may include one or more of the number of concurrent video clients, the number of aggregate video clients, the number of video clients over a predetermined time period, as described above").	
Motivation to modify would be to provide ways of preventing users from bypassing the preroll/ mid-roll content (i.e., advertisement) during the playback of selected media content based on configurable video ad policies (see Braun [0007]; [0012] - [0013], [0027] - [0028]). Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 2, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic discloses a.    the ad image is displayed for a time that exceeds at least the time for a subjective subliminal perception of 0.7 seconds (see at least FIG. 5, 6A and 9; Paragraph [0032] note "where ... how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602 (based on information in the script).) under BRI and in light of the specification, this claim limitation is interpreted to mean the time parameter for the duration (time interval) for which the ad image is to be displayed is programmed (controlled by program code)");
b.    the time period for displaying the image is limited to one from a group of, 0.7, 0.8, 0.9, 1.0, 1.1, 1.2, 1.3, 1.4, 1.5, 1.6, 1.7, 1.8, 1.9, 2.1,2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.8, or 2.9 seconds time 	
As per claim 6, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic discloses the ad image is created by the first logic with a plurality of images that are viewable within the time threshold (see at least FIG.10, 308; and Paragraph [0008] note "where . .. temporally displaying advertising content around a first area of a webpage that includes a plurality of textual, graphical and audio/video components").
	As per claim 7, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic suggests multiple ad images are used by the first logic when the digital content has multiple sections and a single advertising image is used for each section of the digital content (see at least FIG. 10, 904, 308; [0022], [0032] note "Advertisement characteristics, specifically, the advertisement, the advertisement campaign (i.e. the series of advertisements sharing the same theme or idea) with which the advertisement is associated", [0034], [0053], [0054], [0056] and [0060] lines (1-10) load ad image 904 in an HTML <div> element ... then manipulated via JavaScript code) where the manipulation of the image (CSS element property) via JavaScript (i.e. logic) - i.e. after each division or segment or time interval associated with ads load image).
	Nevertheless, in view of compact prosecution the Examiner relies on Braun to more expressly teach, i.e. Dugonjic expressly (emphasis added) does not teach multiple ad images Braun teaches multiple ad images are used by the first logic when the digital content has multiple sections and a single advertising image is used for each section of the digital content (see [0007]; [0008] note "Ad policy parameters 114 may include ad/program ratio (e.g., a ratio between the length of the ad to be displayed and the video content 118), ad duration, ad type (e.g., ad format, such as rolling text or graphic overlay), ad replay policy (e.g., how frequently the ad can be played), maximum number of ad pods (e.g., ad breaks) to be allowed during playback of the content 118, maximum ads per ad pod").
Therefore it would be obvious to a PHOSITA before the invention was filed to modify Dugonjic's foregoing suggestions in view of Braun's teachings pertaining to ad policy parameters. Motivation to modify would be to provide a way to specify or define what type and number of ad(s) are to inserted during each one or more ad break(s) (see Braun [0008]). Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 12, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic discloses the time threshold is programmed to greater than and 
	As per claims 31 and 35, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests, see [0032], [0054], however Dugonjic expressly does not teach discloses wherein the meta data of the fetched digital content is used to determine the type of advertisement image to fetch from the advertising image server. Braun teaches discloses wherein the meta data of the fetched digital content is used to determine the type of advertisement image to fetch from the advertising image server (see Fig. 1 note "120" "122" "116" "160" and their associated disclosure; [0008]; [0010]; [0012]; [0029] note "The metadata associated with the content may include ad placement and ad type information, which may specify how the ad is to be placed and the type of ad, as described above"; [0030]).
Therefore it would be obvious to a PHOSITA before the invention was filed to modify Dugonjic's foregoing suggestions in view of Braun's teachings pertaining to ad policy parameters. Motivation to modify would be to provide a way to specify or define what type of ad(s) are to fetched one or more ad break(s) based on metadata which would allow content provider to specify ad policy and retrieve ads that increase the appropriateness of the ad timing and selection which would enhance user's viewing experience, see at least Braun [0030] (see Braun [0008]; [0030]). Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield 

4.	Claims 3, 4, and 5 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Dugonjic in view of Braun, Wu, Athsani, and as applied to Claim 1 above and further in view of United States Patent Application No. US 2013/0073374 A1 to Heath hereinafter as Heath.
	As per claim 3, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Although Dugonjic, Wu, and Braun all pertain to advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the ad image is one from a group of (i) a composite of a part A that of a social message and part B that of a social message sponsor, (ii) a brand awareness image for brands of a one or more businesses, or (iii) a product or service awareness image of a business. In the same field of endeavor of marketing. Heath teaches the ad image is one from a group of (i) a composite of a part A that of a social message and part B that of a social message sponsor, (ii) a brand awareness image for brands of a one or more businesses, or (iii) a product or service awareness image of a business (see Abstract; Fig. 1; [0007]; [0009]; [0042] note "where ... the delivery of ... Socially Conscious Information/Social Networking"; [0055]; [0057] note "where ... receive, coupon, company, social activity, product, and/or services information from the issuer of such coupons (i.e., the coupon's sponsor) advertising sponsor) reads on social message sponsor").
	Therefore it would have been obvious to a PHOSITA at the time the invention was made to further modify the temporal advertising display system in view of Heath to convey a particular message whether it's a social message, brand awareness, for profit organization, non-profit Motivation to modify would be to include the combination of targeted advertising (for example surfacing digital coupons) and social networking/socially conscious information/products and services as taught by Heath. One having ordinary skill in the art would be motivated to the make this modification in order to create interactive (video/image) user experiences with social networking/responsibility integration (See Heath at least Paragraph [0008] lines (70-83)). (See KSR [127 SCt. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 4, Dugonjic in view of Braun, Athsani, Wu, and Heath teaches the claim limitations of claim 3. Although Dugonjic, Wu, and Braun all pertain to advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the social message part A of a composite ad image is one from a group of (i) related to health issues, (ii) related to financial literacy, or (iii) related to habits targeted to a specific audience. Heath teaches the social message part A of a composite ad image is one from a group of (i) related to health issues, (ii) related to financial literacy, or (iii) related to habits targeted to a specific audience (see Abstract; Fig. 1; [0007]; [0009]; [0042] note "where ... the delivery of ... Socially Conscious Information/Social Networking"; [0053]; [0055]; [0057] note "where ... receive, coupon, company, social activity, product, and/or services information from the issuer of such coupons (i.e., the coupon's sponsor) advertising sponsor) reads on social message sponsor"; [0253] note "where ... view daily deals and/or printable digital coupons for ... health care, ... ; reads on health issues").
Motivation to modify would be to include the combination of targeted advertising (for example surfacing digital coupons) and social networking/socially conscious information/products and services as taught by Heath. One having ordinary skill in the art would be motivated to the make this modification in order to create interactive (video/image) user experiences with social networking/responsibility integration (See Heath at least Paragraph [0008] lines (70-83)). (See KSR [127 SCt. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 5, Dugonjic in view of Braun, Athsani, Wu, and Heath teaches the claim limitations of claim 3. Although Dugonjic, Wu, and Braun all pertain to advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the social message sponsor part B of a composite ad image is one from a group of (i) a for-profit business, (ii) a non-profit organization, or (iii) a government agency. Heath teaches the social message sponsor part B of a composite ad image is one from a group of (i) a for-profit business, (ii) a non-profit organization, or (iii) a government agency  (see Abstract; Fig. 1; [0007]; [0009]; [0042] note "where ... the delivery of ... Socially Conscious Information/Social Networking"; [0053]; [0055]; [0057] note "where ... receive, coupon, company, social activity, product, and/or services information from the issuer of such coupons (i.e., the coupon's sponsor) advertising social message sponsor"; [0253] note "where ... view daily deals and/or printable digital coupons for ... consumer packaged goods brand").
	Therefore it would have been obvious to a PHOSITA at the time the invention was made to further modify the temporal advertising display system in view of Heath to convey a particular message whether it's a social message, brand awareness, for profit organization, non-profit organization, and/or product or service. Motivation to modify would be to include the combination of targeted advertising (for example surfacing digital coupons) and social networking/socially conscious information/products and services as taught by Heath. One having ordinary skill in the art would be motivated to the make this modification in order to create interactive (video/image) user experiences with social networking/responsibility integration (See Heath at least Paragraph [0008] lines (70-83)). (See KSR [127 SCt. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
5.	Claim 8 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dugonjic in view of Wu, Braun, Athsani, and  further in view of Tanabe (Pub. No.: US 2015/0040157), referred to hereinafter as Tanabe.
	As per claim 8, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 7. Although Dugonjic, Wu, Braun, and Athsani all pertain to advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the first logic programs at random which image would be displayed for which section of the digital Tanabe teaches the first logic programs at random which image would be displayed for which section of the digital content by embedded it in the digital content (see Fig. 2, Fig. 5 "s106", and their associated disclosure; [0072]; [0082] note "advertisement player 13 selects the advertisement data segment stochastically according to the use probability included in the advertisement"; [0089] "The advertisement player 13 may set the display duration of an advertisement at a fixed length, such as 3 seconds. Alternatively, the advertisement player 13 may change the display duration of an advertisement randomly within a range, such as a range of 2 to 10 seconds."; [0124]).
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani's foregoing suggestion(s) in view of Tanabe's teachings pertaining to setting timing of content. Motivation to modify would be to provide different ways of timing the duration of content such that content can be displayed based on use probability, variation, and/or interestingness, see at least Tanabe [0124]. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 24, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests series of advertisements, see [0032], and time interval associated with ads, see [0007] and [0028] - i.e. ads that can be programmed to appear at any Dugonjic expressly does not teach wherein the programmable time delay T [...]. Braun teaches wherein the programmable time delay T [...] (see the rejection as set forth above for claim 1 limitation (c)). 
	Dugonjic in view of Braun, Athsani, and Wu expressly does not teach [...] is a random number. Tanabe teaches [...] is a random number (see Fig. 2, Fig. 5 "s106", and their associated disclosure; [0072]; [0082] note "advertisement player 13 selects the advertisement data segment stochastically according to the use probability included in the advertisement"; [0089] "Alternatively, the advertisement player 13 may change the display duration of an advertisement randomly within a range, such as a range of 2 to 10 seconds."; [0124]).
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani's foregoing suggestion(s) in view of Tanabe's teachings pertaining to setting timing randomly. Motivation to modify would be to provide different ways of associating timing to content such that content can be displayed based on use probability, variation, and/or interestingness, see at least Tanabe [0124]. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and 
	As per claim 25, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic suggests series of advertisements, see [0032], and time interval associated with ads, see [0007] and [0028] - i.e. ads that can be programmed to appear at any point in time in series after displaying the original content, nevertheless in view of compact prosecution the Examiner relies on Braun to more expressly teach that at the time the invention was made, the technique of displaying ads after a time T was indeed old and well known which are typically called mid-roll ads, however Dugonjic expressly does not teach wherein the programmable time delay T [...]. 
	Braun teaches wherein the programmable time delay T [...] (see the rejection as set forth above for claim 1 limitation (c)). 
	Although Dugonjic, Wu, Braun, and Athsani all pertain to advertising or marketing, 
Dugonjic in view of Braun, Athsani, and Wu expressly does not teach [...] is a random number between 5 seconds and 30 seconds. Tanabe teaches wherein the programmable time delay T is a random number between 5 seconds and 30 seconds (see Fig. 5 "s106" and its associated disclosure; [0072]; [0082]; [0089] "The advertisement player 13 may set the display duration of an advertisement at a fixed length, such as 3 seconds. Alternatively, the advertisement player 13 may change the display duration of an advertisement randomly within a range, such as a range of 2 to 10 seconds."; [0124]).
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani's foregoing suggestion(s) in view of Tanabe's teachings pertaining to setting timing of content. Motivation to modify would be to provide different ways Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
6.	Claim 9 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Dugonjic in view of Braun, Athsani, Wu, and Mclean (Pub. No.: US 2012/0150596).
	As per claim 9, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic suggests the ad image has a legend notifying the viewer of the brief nature of time the image is being displayed (see at least FIG. 6A; Paragraph [0032] note “where . . . fadeout script 602 may also output how many seconds the selected advertisement should appear and how many seconds it should take to fade out").
However, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the ad image has a legend notifying the viewer of the brief nature of time the image is being displayed. Mclean teaches the ad image has a legend notifying the viewer of the brief nature of time the image is being displayed  (see [0005] "The system combines the advertisement with the media content such that the advertisement is embedded within the media content. The advertisement is presented after the media content delivery commences and before the media an indication in the media content of the duration of the advertisement. The server may provide an indication in the media content of the period of time when the media content delivery will recommence after delivery of the advertisement."; [0007] "The server may provide a duration indicator in the media content that displays the amount of time remaining for delivery of the media content. The duration indicator may include a countdown timer. The server configure the media content such that the position of the indicator changes as the countdown timer counts down.").
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, and Athsani's foregoing suggestion(s) in view of Mclean's teachings pertaining to notifying by displaying to the user the amount of ad time remaining. Motivation to modify would be to reduce user irritability, see at least Dugonjic [0004], by explicitly displaying to the user the amount of time remaining, see at least Mclean [0007]. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
7.	Claims 10 and 28-30 Dugonjic in view of Braun, Wu, Athsani, Mclean, in view of Carroll et al. (Pub. No.: US 2012/0167133) referred to hereinafter as Carroll.
	As per claim 10, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 1. Dugonjic suggests the legend is displayed as a water mark feature on a part of the image (see at least FIG. 6A; Paragraph [0032] note “where . . . fadeout script 602 may also output how many seconds the selected advertisement should appear and how many seconds it should take to fade out").
	However, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach the legend is displayed [...]. Mclean teaches the legend is displayed [...] (see the rejection as set forth above for claim 9). 
	Dugonjic in view of Braun, Athsani, Wu, and Mclean expressly does not teach [...] as a water mark feature on a part of the image. Carroll teaches [...] as a water mark feature on a part of the image (see [0011] "Generally, at least one of a digital watermark and a video fingerprint are referred to herein as a content signature. "; [0022] "In one embodiment, the content signature comprises a digital watermark. Digital watermarking is the process of embedding information into digital content in a way that is difficult to remove. If the digital content is copied, then the information is also carried in the copy. The digital content may carry several different digital watermarks at the same time. In visible watermarking, the information is visible in the picture or video. Typically, the information is text or a logo which identifies the owner of the content. When a television broadcaster adds its logo to the corner of transmitted video, this is an example of a visible watermark [...] In either case, as in visible watermarking, the objective is to attach ownership or other descriptive information to the digital content in a way that is difficult to remove."; [0023] "In an embodiment, the content owner inserts the digital watermark into the content before providing the content to a content distributor (i.e., before broadcast, multicast, unicast, or distribution on optical disks). In an embodiment, the digital 
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani, and Mclean's foregoing teachings in view of Mclean's teachings pertaining to watermarking an image. Motivation to modify would be to reduce user irritability, see at least Dugonjic [0004], by explicitly displaying to the user the amount of time remaining, see at least Mclean [0007], which is difficult to remove by applying watermarking to such descriptive material, see at least Carroll [0022]. Additionally, the claimed invention is merely a combination of old elements, and in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."), since doing so could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
	As per claim 28, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests wherein the advertising image includes a text legend displayed as a watermark, see at least FIG. 6A; Paragraph [0032]. However, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach wherein the advertising image includes a text legend [...]. Mclean teaches wherein the advertising image includes a text legend [...] (see the rejection as set forth above for claim 10 as it pertains to Mclean).
	Dugonjic in view of Braun, Athsani, Wu, and Mclean expressly does not teach [...] displayed as a watermark. Carroll teaches  displayed as a watermark [...] (see the rejection as set forth above for claim 10 as it pertains to Carroll). 
	As per claim 29, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests wherein the advertising image includes a text legend [...] indicating the duration of the time threshold during which the advertising image is displayed. However, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach wherein the advertising image includes a text legend [...] indicating the duration of the time threshold during which the advertising image is displayed. Mclean teaches wherein the advertising image includes a text legend [...] indicating the duration of the time threshold during which the advertising image is displayed (see the rejection as set forth above for claim 10 as it pertains to Mclean).
	Dugonjic in view of Braun, Athsani, Wu, and Mclean expressly does not teach [...] displayed as a watermark [...]. Carroll teaches  [...] displayed as a watermark [...] (see the rejection as set forth above for claim 10 as it pertains to Carroll). 
	As per claim 30, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests wherein the advertising image includes a text legend [...] indicating the time threshold remaining during which the advertising image will be displayed. However, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach wherein the advertising image includes a text legend [...] indicating the time threshold remaining during which the advertising image will be displayed. Mclean teaches wherein the advertising image includes a text legend [...] indicating the time threshold remaining during which the .
	Dugonjic in view of Braun, Athsani, Wu, and Mclean expressly does not teach [...] displayed as a watermark [...]. Carroll teaches [...] displayed as a watermark [...] (see the rejection as set forth above for claim 10 as it pertains to Carroll). 

8. 	Claims 13, 21-23, 26-27, 32-34, and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dugonjic in view of Braun, Athsani, Wu,  in view of Filev et al. Pub. No.: US 2017/0293936) referred to hereinafter as Filev. 
	As per claim 13, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests series of advertisements, see [0032], and time interval associated with ads, see [0007] and [0028] - i.e. ads that can be programmed to appear at any point in time in series after displaying the original content, nevertheless in view of compact prosecution the Examiner relies on Braun to more expressly teach that at the time the invention was made, the technique of displaying ads after a time T was indeed old and well known which are typically called mid-roll ads, however Dugonjic expressly does not teach wherein the programmable time delay T [...]. Braun teaches wherein the programmable time delay T [...] (see the rejection as set forth above for claim 1 limitation (c)). 
	Dugonjic, Braun, Athsani, and Wu are in the same field of endeavor advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach [...] substantially between 5 seconds and 30 seconds  [...]. Filev teaches [...] substantially between 5 seconds and 30 seconds (see [0023]; [0041]; [0046] note "deploying ads associated with different bid types in proximity to the respective content segments can serve to improve and/or optimize [0047]-[0049]; [0050] note "can thus be appreciated that the average exposure interval reflects an amount of time that users, on average, engage with and/or otherwise view a particular content segment (e.g., 15 seconds, five minutes, etc.)."; [0052] note "different elements of a content segment can be associated with fixed exposure intervals ( e.g., media/video content is ascribed a five minute exposure interval, blog posts/articles are ascribed a two minute exposure interval, hyperlinks are ascribed a five second exposure interval, etc.), while in other implementations certain aspects of such elements can dictate/suggest a particular exposure interval to be ascribed to the pertinent content segment."; [0054] note "a content segment that has been determined to have an exposure interval of four seconds (such as webpage 322 depicted in FIG. 3B which contains a hyperlink), it can be appreciated that deploying an advertisement associated with a CPM bid yields $0.05 of advertising revenue for the publisher, while deploying an advertisement associated with a CPT bid yields $0.04 of advertising revenue ($0.01/ secondx4 seconds )-thus, an ad associated with a CPM bid is preferable to an ad associated with a CPT bid in such a content segment."; [0055]; [0056] note "manner in which the ads are deployed can, in certain implementations, be based on an exposure interval, such as the exposure interval computed at 410"; [0057]; [0061]; [0064]-[0065]).
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani's foregoing suggestion(s) in view of Filev's teachings pertaining to strategically providing ads in content based on exposure level. Motivation to modify would be to provide different ways of not only providing mid-roll type advertisements, i.e. wherein the programmable time delay T after an ad is presented as taught per Braun, but also strategically deploy particular type of ads based on content exposure interval and certain points [0056]-[0057], and [0061]. 
	As per claim 21, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests series of advertisements, see [0032], and time interval associated with ads, see [0007] and [0028] - i.e. ads that can be programmed to appear at any point in time in series after displaying the original content, nevertheless in view of compact prosecution the Examiner relies on Braun to more expressly teach that at the time the invention was made, the technique of displaying ads after a time T was indeed old and well known which are typically called mid-roll ads, however Dugonjic expressly does not teach wherein the programmable time delay T [...]. Braun teaches wherein the programmable time delay T [...] (see the rejection as set forth above for claim 1 limitation (c)). 
	Dugonjic, Braun, Athsani, and Wu are in the same field of endeavor advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach [...] depends on the length of the digital content. Filev teaches [...] depends on the length of the digital content (see [0023]; [0041]; [0046] note "deploying ads associated with different bid types in proximity to the respective content segments can serve to improve and/or optimize the advertising revenue generated by the page as a whole, as described in greater detail herein"; [0047] note "certain content segments ( e.g., embedded video 310) are likely to attract longer periods of user engagement than other content segments ( e.g., hyperlinks 330). As such, deploying ads associated with different bid types in proximity to the respective content segments can serve to improve and/or optimize the advertising revenue generated by the page as a whole, as described in greater detail herein."; [0048]-[0049]; [0050] note "can thus be appreciated that the average exposure interval reflects an amount of time that users, on average, engage with the ads are deployed can, in certain implementations, be based on an exposure interval, such as the exposure interval computed at 410"; [0057] note "providing/deploying ads within a content segment (e.g., within one or more advertising slots included within a particular content segment) can include providing a suggested arrangement of the ads within the content segment"; [0061]; [0064]-[0065]).
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani's foregoing suggestion(s) in view of Filev's teachings pertaining to strategically providing ads in content based on exposure level. Motivation to modify would be to provide different ways of not only providing mid-roll type advertisements, i.e. wherein the programmable time delay T after an ad is presented as taught per Braun, but also strategically deploy particular type of ads based on content exposure interval at certain points [0056]-[0057], and [0061]. 
	As per claims 22 and 37, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claims 11 and 1 respectively. Dugonjic suggests series of advertisements, see [0032], and time interval associated with ads, see [0007] and [0028] - i.e. ads that can be programmed to appear at any point in time in series after displaying the original content, nevertheless in view of compact prosecution the Examiner relies on Braun to more expressly teach that at the time the invention was made, the technique of displaying ads after a time T was indeed old and well known which are typically called mid-roll ads, however Dugonjic expressly does not teach wherein the programmable time delay T [...]. Braun teaches wherein the programmable time delay T [...] (see the rejection as set forth above for claim 1 limitation (c)). 
	Dugonjic, Braun, Athsani, and Wu are in the same field of endeavor advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach [...]  depends on type of digital content. Filev teaches [...]  depends on type of digital content (see [0023]; [0041]; [0046] note "deploying ads associated with different bid types in proximity to the respective content segments can serve to improve and/or optimize the advertising revenue generated by the page as a whole, as described in greater detail herein"; [0047] note "certain content segments ( e.g., embedded video 310) are likely to attract longer periods of user engagement than other content segments ( e.g., hyperlinks 330). As such, deploying ads associated with different bid types in proximity to the respective content segments can serve to improve and/or optimize the advertising revenue generated by the page as a whole, as described in greater detail herein."; [0048]-[0049]; [0050] note "can thus be appreciated that the average exposure interval reflects an amount of time that users, on average, engage with and/or otherwise based on an exposure interval, such as the exposure interval computed at 410"; [0057] note "providing/deploying ads within a content segment (e.g., within one or more advertising slots included within a particular content segment) can include providing a suggested arrangement of the ads within the content segment"; [0061]; [0064]-[0065]).
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani's foregoing suggestion(s) in view of Filev's teachings pertaining to strategically providing ads in content based on exposure level. Motivation to modify would be to provide different ways of not only providing mid-roll type advertisements, i.e. wherein the programmable time delay T after an ad is presented as taught per Braun, but also strategically deploy particular type of ads based on content exposure interval at certain points [0056]-[0057], and [0061]. 
	As per claim 23, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests series of advertisements, see [0032], and time interval associated with ads, see [0007] and [0028] - i.e. ads that can be programmed to appear at any point in time in series after displaying the original content, nevertheless in view of compact prosecution the Examiner relies on Braun to more expressly teach that at the time the invention was made, the technique of displaying ads after a time T was indeed old and well known which are typically called mid-roll ads, however Dugonjic expressly does not teach wherein the programmable time delay T [...]. Braun teaches wherein the programmable time delay T [...] (see the rejection as set forth above for claim 1 limitation (c)). 
	Dugonjic, Braun, Athsani, and Wu are in the same field of endeavor advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach [...]  depends on whether the digital content is video, text, audio or one or more still images.  Filev teaches [...]  depends on whether the digital content is video, text, audio or one or more still images (see [0023]; [0041]; [0046] note "deploying ads associated with different bid types in proximity to the respective content segments can serve to improve and/or optimize the advertising revenue generated by the page as a whole, as described in greater detail herein"; [0047]; [0048]-[0049]; [0050] note "can thus be appreciated that the average exposure interval reflects an amount of time that users, on average, engage with and/or otherwise view a particular content segment (e.g., 15 seconds, five minutes, etc.)."; [0052] note "different elements of a content segment can be associated with fixed exposure intervals ( e.g., media/video content is ascribed a five minute exposure interval, blog posts/articles are ascribed a two minute exposure based on an exposure interval, such as the exposure interval computed at 410"; [0057] note "providing/deploying ads within a content segment (e.g., within one or more advertising slots included within a particular content segment) can include providing a suggested arrangement of the ads within the content segment"; [0061]; [0064]-[0065]).
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani's foregoing suggestion(s) in view of Filev's teachings pertaining to strategically providing ads in content based on exposure level. Motivation to modify would be to provide different ways of not only providing mid-roll type advertisements, i.e. wherein the programmable time delay T after an ad is presented as taught per Braun, but also strategically deploy particular type of ads based on content exposure interval at certain points based on content segment length and/or type of digital content such that revenue can be maximized, see at least Filev [0047], [0052]-[0054], [0056]-[0057], and [0061]. 
	As per claim 26, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests series of advertisements, see [0032], and time interval Dugonjic expressly does not teach wherein the programmable time delay T [...]. Braun teaches wherein the programmable time delay T [...] (see the rejection as set forth above for claim 1 limitation (c)). 
	Dugonjic, Braun, Athsani, and Wu are in the same field of endeavor advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach 
[...] is greater than or equal 10 seconds if the digital content is text. Filev teaches [...] is greater than or equal 10 seconds if the digital content is text (see [0023]; [0041]; [0046]; [0047] note "certain content segments ( e.g., embedded video 310) are likely to attract longer periods of user engagement than other content segments ( e.g., hyperlinks 330). As such, deploying ads associated with different bid types in proximity to the respective content segments can serve to improve and/or optimize the advertising revenue generated by the page as a whole, as described in greater detail herein"; [0048]-[0049]; [0050] note "can thus be appreciated that the average exposure interval reflects an amount of time that users, on average, engage with and/or otherwise view a particular content segment (e.g., 15 seconds, five minutes, etc.)."; [0052] note "different elements of a content segment can be associated with fixed exposure intervals ( e.g., media/video content is ascribed a five minute exposure interval, blog posts/articles are ascribed a two minute exposure interval, hyperlinks are ascribed a five second exposure interval, etc.), while in other implementations certain aspects of such elements can dictate/suggest a particular exposure interval to be ascribed to the pertinent content segment."; [0054] note "a content segment that has based on an exposure interval, such as the exposure interval computed at 410"; [0057] note "providing/deploying ads within a content segment (e.g., within one or more advertising slots included within a particular content segment) can include providing a suggested arrangement of the ads within the content segment"; [0061]; [0064]-[0065]).
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani's foregoing suggestion(s) in view of Filev's teachings pertaining to strategically providing ads in content based on exposure level. Motivation to modify would be to provide different ways of not only providing mid-roll type advertisements, i.e. wherein the programmable time delay T after an ad is presented as taught per Braun, but also strategically deploy particular type of ads with particular duration based on content exposure interval at certain points based on content segment length and/or type of digital content such that revenue can be maximized , see at least Filev [0047], [0052]-[0054], [0056]-[0057], [0061], and [0064]. 
	As per claim 27, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claim 11. Dugonjic suggests series of advertisements, see [0032], and time interval associated with ads, see [0007] and [0028] - i.e. ads that can be programmed to appear at any point in time in series after displaying the original content, nevertheless in view of compact Dugonjic expressly does not teach wherein the programmable time delay T [...]. Braun teaches wherein the programmable time delay T [...] (see the rejection as set forth above for claim 1 limitation (c)). 
	Dugonjic, Braun, Athsani, and Wu are in the same field of endeavor advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach [...] is greater than or equal to 10 seconds if the digital content is video. Filev teaches [...] is greater than or equal to 10 seconds if the digital content is video (see [0023]; [0041]; [0046]; [0047] note "deploying ads associated with different bid types in proximity to the respective content segments can serve to improve and/or optimize the advertising revenue generated by the page as a whole, as described in greater detail herein"; [0048] [0049]; [0050] note "can thus be appreciated that the average exposure interval reflects an amount of time that users, on average, engage with and/or otherwise view a particular content segment (e.g., 15 seconds, five minutes, etc.)."; [0052] note "different elements of a content segment can be associated with fixed exposure intervals ( e.g., media/video content is ascribed a five minute exposure interval, blog posts/articles are ascribed a two minute exposure interval, hyperlinks are ascribed a five second exposure interval, etc.), while in other implementations certain aspects of such elements can dictate/suggest a particular exposure interval to be ascribed to the pertinent content segment."; [0054] note "a content segment that has been determined to have an exposure interval of four seconds (such as webpage 322 depicted in FIG. 3B which contains a hyperlink), it can be appreciated that deploying an advertisement associated with a CPM bid yields $0.05 of advertising revenue for the publisher, while deploying an advertisement associated with a CPT bid yields $0.04 of advertising revenue based on an exposure interval, such as the exposure interval computed at 410"; [0057]; [0061]; [0064]-[0065]).
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani's foregoing suggestion(s) in view of Filev's teachings pertaining to strategically providing ads in content based on exposure level. Motivation to modify would be to provide different ways of not only providing mid-roll type advertisements, i.e. wherein the programmable time delay T after an ad is presented as taught per Braun, but also strategically deploy particular type of ads based on content exposure interval and certain points such that revenue can be maximized, see at least Filev [0047], [0052]-[0054], [0056]-[0057], and [0061]. 

	As per claims 32 and 36, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claims 11 and 1 respectively. Dugonjic teaches wherein the time
threshold for the advertising image  [...] (see Figs. 5 note "S5004" "S5010" "S5012", Fig. 9, and their associated disclosure; [0007]; [0029]; [0032] note "where . . . how many seconds the advertisement should appear, and how many seconds it should take to fade out, may then be set (85004) by the fadeout script 602"; [0043]; [0056]).
	Dugonjic, Braun, Athsani, and Wu are in the same field of endeavor advertising or marketing, Dugonjic in view of Braun, Athsani, and Wu expressly does not teach [...] depends on a type of product or service depicted in the advertising image. Filev teaches [...] depends on a type of product or service depicted in the advertising image (see Fig. 6 and its 
Therefore it would be obvious to a PHOSITA before the invention was made to modify Dugonjic in view of Braun, Wu, Athsani's foregoing suggestion(s) in view of Filev's teachings pertaining to strategically providing ads in content based on exposure level. Motivation to modify would be to provide ad threshold or duration based on product, feature, or contents of the advertisement, see at least Filev  [0061] and [0064]. 
	As per claims 33 and 38, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claims 11 and 1 respectively. Dugonjic expressly does not teachthe programmable time delay T [...]; and the meta data of the fetched digital content is used to determine the type of advertisement image to fetch from the advertising image server. Braun teaches the programmable time delay T [...] (see the rejection as set forth above for claim 22); and the meta data of the fetched digital content is used to determine the type of advertisement image to fetch from the advertising image server (see the rejection as set forth above for claim 31).
Dugonjic in view of Braun, Athsani, and Wu expressly does not teach [...] [...] depends on type of digital content. Filev teaches [...] depends on type of digital content (see the rejection as set forth above for claim 22).
	As per claims 34 and 39, Dugonjic in view of Braun, Athsani, and Wu teaches the claim limitations of claims 11 and 1 respectively. Dugonjic teaches the time threshold for the advertising image [...] (see the rejection as set forth above for claim 32).
	Dugonjic expressly does not teach the programmable time delay T [...]; 
Braun teaches the programmable time delay T [...] (see the rejection as set forth above for claim 22);  the meta data of the fetched digital content is used to determine the type of advertisement image to fetch from the advertising image server [...] (see the rejection as set forth above for claim 31).
	Dugonjic in view of Braun, Athsani, and Wu expressly does not teach [...] depends on type of digital content; [...] depends on a type of product or service depicted in the advertising image. Filev teaches [...] depends on type of digital content (see the rejection as set forth above for claim 22); [...] depends on a type of product or service depicted in the advertising image (see the rejection as set forth above for claim 32).
Response to Applicant's Arguments
9.	Regarding "I. The 35 U.S.C. §101 Rejections" and sub-section "A. The Pending Claims Do Not Recite an Abstract Idea" the Examiner finds the Applicant's arguments unpersuasive for the following reasons:
	(i) it is apparent from "outstanding Office Action provides a long list of phrases from claims 1 and 11 and then concludes that claims 1 and 11 recite an abstract idea. Similarly, the outstanding Office Action starts with the conclusion that claims 2-10 and 12-13 "further specify the abstract idea in terms of placement of ads based on time factor."" that the Applicant does not understand how the analysis is applied under 2019 PEGs because under step 2A prong one the Examiner are to, based on abstract recitation as present in the claim, determine whether such recitation invokes one of the abstract groupings. Here squarely based on the long list of phrases or abstract recitation, the Examiner notes that claims recite an abstract idea of organizing timing and placement of a brand awareness advertisement in a way that temporarily or briefly obscures a piece of content by certain methods of organizing human activity. The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

	(ii) Next, the Applicant notes [without delineation of abstract recitation (step 2A - prong one analysis) and additional elements (further analyzed under step 2A prong two)] that the claims contain many more features. And appears to argue in view of how the advertisement is to be presented and organized using timing parameters that control or organize the display of advertisements. Further contrary to such assertion and arguments in view of "the specific arrangement and structure of the claimed advertisement system "is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks", namely because all digital advertising is performed using computer technology and computer networks. DDR Holdings, LLC v. Hotels.com L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014)"; and  "Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016)" which assert "The same is true in this case - the pending claims are directed to specific improvements in the way computer networks operate and inter-operate." - however such programmable way amounts to no more than execution of "apply it" instructions; use of server and network based communication amounts to general linking to one or more technical environments e.g. digital and Internet, as explained per prong two analysis; and the Examiner finds no correlation between the facts of instant application and cited cases, namely DDR and Enfish. Further, such general linking, contrary to assertion "The pending claims cover only one way of tailoring an advertisement to the type and content of the media, and using the type and content of the media to determine when and how long the advertisement should obscure the underlying media. Accordingly, the pending claims clearly do not monopolize the field of advertising or brand awareness advertising. In short, the features of the pending claims provide meaningful limitations to the subject matter of digital advertising (although Applicant maintains the pending claims should not be so broadly characterized)", indeed fails to provide some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Further, novelty is not an evaluation under 35 U.S.C. 101.
	Accordingly, as explained under prong two analysis, the additional elements are simply utilized as tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are described at a high level of generality, see at least as-filed spec. page 5 of 21 line 25-page 6 line 29; page 13 of 21 line 14-page 15 of 21 line 22. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering content to raise brand awareness without irritating user by associating a time parameter with displaying of ads, see at least as-filed spec. page 1 of 21 line 25- page 2 of 21 line 24; page 5 of 21 lines 3-18; page 15 of 21 line 24-page 16 of 21 line 25. The abstract idea is intended to be carried out in a technical environment e.g. digital and network based communication environment e.g. Internet which allows for receiving/transmitting data/content, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to such particular technological environments. See MPEP 2106.05(h) concerning generally linking use of a judicial exception to a particular technological environment or field of use, Bilski, 561 U.S. at 612, and Flook, 437 U.S. at 588-90. Thus, the mere application of an abstract idea which falls in certain methods of organizing human activity grouping and generally linking use of a judicial exception to a particular technological environment or field of use, for instance that stores and retrieves information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (similarly here content and associated advertisement are electronically stored with identifying information, i.e. metadata, and are also retrieved), i.e. fails to contain one or more additional elements that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular 
	Thus, the abstract idea of organizing timing and placement of a brand awareness advertisement in a way that temporarily or briefly obscures a piece of content by displaying or overlaying the brand awareness advertisement for a short duration which is certain methods of organizing human activity (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Next, regarding "B. Additional Features Render The Pending Claims Patentable" the Applicant fails to clearly note which step of 35 U.S.C. 101 analysis the argument pertains to? The Examiner assumes the Applicant intends to argue well-understood, routine, conventional as evaluated under step 2B. The evaluation focuses on additional elements which the Applicant fails to denote, and the evaluation is not of abstract recitation as present in the claims, which is what the Applicant notes "(1)-(4) supra". The Examiner also notes that "Although the second step in the Alice/Mayo framework is termed a search for an "inventive concept," the analysis is not an evaluation of novelty or non-obviousness, but rather, a search for "an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice, 134 S. Ct. at 2355. A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304." 
	The Examiner finds the Applicant's arguments unpersuasive because (i) Next, in view of compact prosecution only further analysis per the Berkheimer Memo dated April 19, 2018 is Berkheimer claim 1 and not claims 4-7 where there was "a genuine issue of material fact in light of the specification," nevertheless the Examiner finds the additional elements when considered both individually and as a combination to be well-understood, routine or conventional and expressly supported in writing; (ii) the Applicant simply generally alleges that the list of publications (which is updated in view of claim amendments) noted do not teach the abstract factors utilized to present and organize the advertisement, once again the evaluation is that of additional elements when considered individually and in combination amount to "significantly more"; and (iii) the Applicant has also ignored the precedential cases demonstrating that the additional element utilized are indeed recited at high level of generality and are well-understood, routine, or conventional. 
	Therefore, as demonstrated under step 2B analysis, the claims here fail to contain any additional element or combination of additional elements that would be considered significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
	Regarding "II. The 35 U.S.C. §103 Rejections" the Applicant argues as follows:
	Argument 1: "For example, one of the features newly added to independent claims 1 and 11 is not found in any of these 4 references: a programmable time delay T such that:
"the digital content is displayed for a programmable time delay T after which the
digital content is obscured by the advertising image"." The rejection has been updated to show that argued claim recitation is taught by Braun, i.e. Braun clearly teaches such a delay and such advertisements are called mid-roll advertisements, among other terminology, as known to a PHOSITA and initiate at programmed time during presentation of original content. Therefore, 
	Argument 2: "In addition, Applicant respectfully disagrees that the Dugonjic reference teaches an advertising image that "substantially obscures the digital content". In fact, the Dugonjic reference teaches away. According to paragraph 29 of the Dugonjic
reference, the "presentment of advertising content 308 does not hide the movie". This
quotation from Dugonjic is consistent with FI Gs. 3 and 4 of Dugonjic, where the
advertisement covers only a portion of the digital content rather than substantially
obscuring it." The Examiner finds the argument unpersuasive. The Applicant is reminded that the claims must be given their broadest reasonable interpretation in light of the as-filed specification, particularly note as-published para. [0021] of Published Application No. 2014-0236734. The claim recites "substantially obscures the digital content" and the art has been applied accordingly and Dugonjic substantially obscures the digital content. Further see Dugonjic [0006]; [0048]; [0053]; [0057] which clearly convey to a PHOSITA substantially obscures the digital content contrary to the Applicant's assertions and per also [0053] a PHOSITA would understand by designating one or more areas  of the digital "1 may indicate full coverage (i.e. opaque)" Dugonjic can even more substantially obscure the digital content.
	Argument 3: "Paragraph 90 of the Wu reference does not mention a minimum time threshold of. 7 seconds for cognitive perception or a maximum time threshold of 3.5 seconds to avoid irritating the viewer. 1 Further and respectfully, the claimed combination cannot be characterized as "merely a combination of old elements" as recited on page 18 of the Office Action, because none of the references including Wu disclose this feature to begin with." The Examiner finds the argument unpersuasive. MPEP is clearly on evaluation of ranges claimed, for 
	Regarding arguments pertaining to claims 7-10, they are moot in view of new grounds of rejection relied upon to more expressly teach the argued claim limitations.
	Regarding "III. Newly Added Claims 21-39" the Applicant merely generally asserts that the claims are novel and patent eligible. The Examiner directs the Applicant to note the rejection as applied to these new claims as set forth above.

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, particularly note as follows:
	(0) Jason Kincaid, YouTube Officially Launches Ads You Can Skip, December 1, 2010, techcrunch.com, https://techcrunch.com/2010/12/01/youtube-officially-launches-ads-you-can-skip/ - this reference teaches time legend and could have been used in place of Mclean reference.
	(i) US2010/0228592 see [0006] "The ad may be inserted into the video content as part of one or more ad sets. An ad set, or a commercial break, contains one or more ads. The ad sets can be configured for a particular piece of video content with attributes such as number of ad sets, length and position within the content, and other attributes which are determined dynamically." - this reference teaches programmable time delay T as claimed.
	(ii) 2002/0087402 see [0051] "The user, for example, may desire to see a full commercial message for some advertisers and thus accept a 30-second or 1 minute (or more or less) of an interruption in the programming content periodically. If, however, the user prefers to view the content substantially uninterrupted, he may wish to trade off the interruption time for a longer presentation of a banner advertisement or perhaps an even longer display of a watermark type advertisement. It is contemplated, for example, that a 30-second commercial interruption might be traded off for a longer presentation (e.g. perhaps 5 minutes) of banners or an even longer presentation (e.g. 20 minutes) watermark advertisement. In general, it is contemplated that more intrusive advertisements can be shown for shorter times than more intrusive advertisements. In any case, the user has the option to select the preferred advertising mechanism and perhaps more importantly, to not be bothered with advertisements that are of no interest. Moreover, the service provider is given the flexibility of providing varying types of advertisements for varying lengths of time with perhaps differing charges to the advertiser" - this reference is generally relevant.

	(iv) 2007/0239546 see [0048] "combine three advertisements with the content, although it will be clear that any number of ads may be used. The first advertisement, "ad1", is a 30-second advertisement for Buy.com. When the content is selected for playing on the media player, the control script directs ad1 to  begin playing and also activates the watermark 230 for display for 30 seconds, the duration of the advertisement"  - this reference is generally relevant.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIPEN M PATEL/Examiner, Art Unit 3688